1    D. JAMES TREE                           U.S. Magistrate Judge Michelle L. Peterson
     Attorney At Law
2    Tree Law Offices
     3711 Englewood Avenue
3    Yakima, WA 98902
     Telephone: (509) 452-1700
4    Fax: (509) 577-9109
5    Attorney for Plaintiff
6
                        UNITED STATES DISTRICT COURT
7                      WESTERN DISTRICT OF WASHINGTON
8

9    LESLIE VANDERWEKEN,                      )
                                              )   CIVIL NO: 3:19-CV-05950-MLP
10                Plaintiff,                  )
                                              )
11         vs.                                )   ORDER APPROVING THE PARTIES
                                              )   MOTION FOR VOLUNTARY
12   COMMISSIONER OF SOCIAL                   )   DISMISSAL
     SECURITY                                 )
13                                            )
                                              )
14                Defendant
15

16         Plaintiff was awarded Supplemental Security Income (“SSI”) on March 10,
17
     2018. This appeal was taken to this Court to make a determination of whether
18
     Plaintiff should have also been awarded Disabled Widow’s Benefits (“DWB”).
19

20   Upon receipt of the Administrative Record in this case Plaintiff learned for the first
21   time that the Administrative Law Judge did issue an Amended Fully Favorable
22
     Decision awarding both SSI and DWB to Plaintiff. Based on this resolution
23
     Plaintiff has moved for voluntary dismissal of this matter, and Defendant has
24

25

     ORDER                [3:19-CV-05950-MLP] - 1                          Tree Law Office
                                                                       3711 Englewood Ave.
                                                                         Yakima, WA 98902
                                                                        Phone: 509-452-1700
1    stipulated to the Dismissal. Accordingly, it is hereby Ordered, that Plaintiff’s
2
     Motion for a Voluntary Dismissal Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) is
3
     granted.
4

5          Dated January 16, 2020

                                                    A
6

7                                                   MICHELLE L. PETERSON
                                                    United States Magistrate Judge
8

9

10
     Presented by:
11

12
     S/ D. JAMES TREE, WSBA#1697
13
     Attorney for Plaintiff
14

15                              CERTIFICATE OF SERVICE
16

17         I hereby certify that the foregoing Proposed Order for Voluntary Dismissal
18
     was filed with the Clerk of the Court on January 14, 2020, using the CM/ECF
19
     system which will send notification of such filing to the following: Kerry Jane
20

21   Keefe, Assistant U.S. Attorney and Justin Martin, Office of the General Counsel.

22

23

24
                                                 s/ D. JAMES TREE
25

     ORDER                [3:19-CV-05950-MLP] - 2                            Tree Law Office
                                                                         3711 Englewood Ave.
                                                                           Yakima, WA 98902
                                                                          Phone: 509-452-1700
1                                 Attorney for Plaintiff
2                                 Yakima, Washington 98902
                                  3711 Englewood Ave.
3                                 Telephone: (509) 452-1700
                                  Fax: (509) 577-9109
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

     ORDER   [3:19-CV-05950-MLP] - 3                     Tree Law Office
                                                     3711 Englewood Ave.
                                                       Yakima, WA 98902
                                                      Phone: 509-452-1700
